Name: Commission Regulation (EEC) No 3854/91 of 30 December 1991 altering the corrective amount applicable to the refund on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/54 Official Journal of the European Communities 31 . 12. 91 COMMISSION REGULATION (EEC) No 3854/91 of 30 December 1991 altering the corrective amount applicable to the refund on rice and broken rice mation known to the Commission that the corrective amount at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular the second subparagraph of Article 17 (4) thereof, whereas the corrective amount applicable to the refund on rice and broken rice was fixed by Commission Regula ­ tion (EEC) No 3725/91 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3725/91 to the infor HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 17 (4) of Regulation (EEC) No 1418/76 which is applicable to the export refunds fixed in advance in respect of rice and broken rice, as fixed in the Annex to Regulation (EEC) No 3725/91 , is hereby altered to the amount set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p . 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 351 , 20 . 12. 1991 , p . 41 . 31 . 12. 91 Official Journal of the European Communities No L 362/Si ANNEX to the Commission Regulation of 30 December 1991 altering the corrective amount applicable to the refund on rice and broken rice (ECU/tonne) Product code Destination (') Current 1 1st period 2 2nd period 3 3rd period 4 1006 20 11 000 | 1006 20 13 000 01 0 0 0 0 1006 20 15 000 01 0 0 0 0 1006 20 17 000    1006 20 92 000     1006 20 94 000 01 0 0 0 0 1006 20 96 000 01 0 0 0 0 1006 20 98 000    1006 30 21 000    1006 30 23 000 01 0 0 0 0 1006 30 25 000 01 0 0 0 0 1006 30 27 000    1006 30 42 000    1006 30 44 000 01 0 0 0 0 1006 30 46 000 01 0 0 0 0 1006 30 48 000    1006 30 61 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 61 900 01 0 0 0 0 04 0 0 0 0 1006 30 63 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 63 900 01 0 0 0 0 04 0 0 0 0 1006 30 65 100 01 0 0 0 0 l 02 0 0 0 0 I 03 0 0 0 0 04 0 0 0 0 1006 30 65 900 01 o 0 0 0 l 04 0 0 0 0 1006 30 67 100    1006 30 67 900    1006 30 92 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 92 900 01 0 0 0 0 04 0 0 0 0 05 0 0 0 0 1006 30 94 100 01 0 0 0 0 I 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 94 900 01 0 0 0 0 I 04 0 0 0 0 1006 30 96 100 01 0 0 0 0 02 0 0 0 0 03 0 0 0 0 04 0 0 0 0 1006 30 96 900 01 0 0 0 0 04 0 0 0 0 1006 30 98 100    1006 30 98 900     1006 40 00 000 _   No L 362/56 Official Journal of the European Communities 31 . 12. 91 (') The destinations are identified as follows : 01 Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'Italia, 02 Zones I, II , III, VI, Canary Islands, Ceuta and Melilla, 03 Zones IV, V a), VII c), Canada and zone VIII, except Suriname, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of . Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), 05 Zone I. NB : The zones are those defined in the Annex to Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977, p. 35), as last amended by Regulation (EEC) No 3049/89 (JO No L 292, 11 . 10 . 1989, p. 10).